DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “selecting the first negative sample with a highest similarity” (claim 1, line 3) and “selecting any one with a highest similarity out of an anchor sample and a positive sample constituting a matching pair” (claim 11, lines 7-9) are unclear as to the referent of the recited “similarity” (i.e. they recite a “similarity” to an unspecified object of comparison).
The term “the samples” (claim 1, line 6; claim 5, line 4; claim 7, line 2; claim 9, lines 3 & 4; claim 11, line 12; claim 15, line 4; claim 17, line 2; and claim 19, lines 3 & 4) is unclear as to which of the preceding “sample” recitations (“negative sample”, “positive sample”, “anchor sample”) are referenced.
The term “each class” (claim 1, lines 4, 6, & 7; claim 9, line 3; claim 11, lines 11 & 12; and claim 9, line 3) lacks proper antecedent basis insofar as no set of “classes” is defined from which “each class” is taken.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 & 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The phrase “the distance is L2 distance between the samples” (claim 7, line 2; claim 17, line 2) is unclear as to how the claim scope is limited; the phrase appears to simply define the variable “L2” as a distance between two (previously recited) samples.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-20, insofar as they are understood, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1 & 11 (and dependent claims 2-10 & 12-20), insofar as they are understood, the art of record does not teach or suggest sampling the recited first and second negative samples by selecting a first negative sample of highest similarity out of an anchor sample and a positive sample including a matching pair in each class, selecting the second negative sample with the highest similarity to the first negative sample, training the samples to minimize a loss function in each class using the anchor sample, positive sample, and negative samples for each class, and selecting the first negative sample in a different class from the matching pair and the second negative sample in a different class from the matching pair and the first negative sample.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aizawa  discloses an example of image similarity mapping. Johnson discloses an example of positive and negative pair identification.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663